Citation Nr: 1222316	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  06-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic headaches (migraine) as residual of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from June 1977 to June 1981, with subsequent periods of duty in the U.S. Naval Reserve from January 1991 to December 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The claim was remanded in May 2009 and November 2010 for evidentiary and remedial development.  All directed actions have been accomplished.  

The Veteran appeared at a Travel Board hearing before the undersigned in February 2009.  A transcript is associated with the claims file.  


FINDING OF FACT

The Veteran experiences migraine headaches as the sole manifestation of his service-connected posttraumatic headache disability, with prostrating attacks occurring at least once a month; there is no severe economic inadaptability present.  


CONCLUSION OF LAW

The criteria for a 30 percent initial rating for posttraumatic headaches (migraine) as residual of a head injury, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8100 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).   The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran is represented by the Disabled American Veterans (DAV), and that organization is presumed to have knowledge as to how to substantiate a claim for a higher initial rating for posttraumatic headaches.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided a thorough VA examination which is adequate for rating purposes; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For claims for an evaluation, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Legal Criteria-Initial Rating/Posttraumatic Headaches (Migraine)

Traumatic brain disease was previously rated under Diagnostic 8045, which provides that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (emphasis added).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).   

The protocol for traumatic brain injuries (TBI) were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110(g).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table (emphasis added). 

Diagnostic Code 8100 pertains to migraine headaches.  Under this provision, a 10 percent evaluation is assigned for headaches with characteristic prostrating attacks averaging one in two months over the previous several months.  A 30 percent evaluation may be assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A 50 percent evaluation is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Analysis

The Veteran in this case is currently in receipt of a 10 percent rating for a headache disability associated with residuals of a head trauma experienced in service.  Of note, the Veteran is also separately in receipt of service-connected compensation benefits for dysthymia. 

The Board has had this issue before it on two separate occasions.  Initially, the Board noted that the Veteran had previously had his disorder rated under Diagnostic Code (DC) 9304.  Following this, it was noted that the RO changed the evaluation to a rating under Code 8100, pertaining to migraine headaches.  See 38 C.F.R. §§ 4.124a, DC 8100; 38 C.F.R. § 4.130, DC 9304.  No explanation was given for the change by the RO, and the Board noted that there was a duty to consider all potentially relevant rating criteria in evaluating the Veteran's symptoms.  The Board cited Code (pre and post revision) 8045, pertaining to residuals of brain injury, as something that should be considered, and a VA examination was ordered to determine the severity and characterization of the Veteran's service-connected posttraumatic headaches.  Initially, the RO did not comply with this request, and a second remand, dated in November 2010 ordered remedial development.  In response to this latest remand, a VA examination, dated in February 2011, was returned that addressed the characterization and severity of symptoms associated with posttraumatic headaches and clarified that the headaches are migraine-type in their presentation.  

The Veteran alleges headaches occurring multiple times a week, to include periods of daily pain, with varying levels of severity associated with this pain.  He has included a journal of a several-month period which showed his pain experiences and, when necessary, the days in which he was unable to report to work.  The Veteran has reported that his headaches average in severity from roughly 5 to 10 on a scale of 10, and he has stated this to VA and private clinicians when seeking care.  His assertions of pain are credible, and it is clear that there is some level of headache experienced on weekly basis.  Regarding his work absences, he has included a letter from a supervisor which indicated several days of sick leave, for unspecified reasons, over a period of several months.  The Veteran, in 2009, was cautioned about using excess sick leave.  It is not readily apparent that all of these days were due to migraines; however, at the February 2011 VA examination, the Veteran estimated that his headaches had become so severe so that he must miss work approximately two weeks of the year.  

The February 2011 VA examiner noted that the Veteran's headaches were not of a prostrating degree, and that he was able to function with regard to the activities of daily living.  This is somewhat contradictory to the Veteran's reports of having to miss two weeks of work due to headaches, as such absences show at least some impairment occurring.  Moreover, the Veteran has submitted the notes of his private doctor, which include several excused absences from work in December 2006 due to "severe headaches" which were "persistent" in nature.  

Despite these moments of work impairment and varying levels of head pain, the Board notes that the Veteran is able to maintain his employment and has been rated as fully successful in his job as a supply specialist with VA.  Thus, while there is some needed time away from work as a consequence of headaches, the Veteran has not shown that his performance is necessarily impaired.  The supervisor's appraisal of the Veteran did note that there are "medical issues" associated with the Veteran; however, no evidence of record, to include the Veteran's own testimony, suggests that there is severe economic inadaptability.  

The Board, in issuing its remands, noted the duty of VA to consider all potentially applicable rating criteria in assessing the severity of disability.  The Veteran's complaints of head pain in 2005 were initially assessed as being migraines; however, a December 2005 clinical annotation did not conclude that such a disorder was present.  Subsequent to this, as noted, the Veteran was determined to have "severe headaches," and records from the private physician who assessed this condition, in March and June 2009, diagnosed the Veteran has having migraine headaches.  In the June 2009 assessment, the migraines were deemed to be "not well-controlled." 

As mentioned above, the nature and severity of the posttraumatic headaches was the subject of the February 2011 VA examination.  The examiner did confirm that the Veteran's headaches, which were resultant from his in-service trauma, were migraines.  There were also noted neurobehavioral abnormalities present in the Veteran; however, the examiner noted that these conditions were "due to mental health conditions rather than the [traumatic brain injury] TBI."  Indeed, the only residuals from TBI assessed at the 2011 examination were the migraine headaches.  The examiner noted that these headaches presented as bifrontal and temporal throbbing sensations associated with photophobia, occasional nausea, and occasional vomiting.  The Veteran experienced headaches three to four times a week with pain reaching 8 out of 10 in intensity for the one to four hours of the attack. 

The Board has considered the applicability of both pre and post-revision versions of Code 8045.  With regard to the posttraumatic headaches present as the service-connected residuals of a traumatic head injury, the Board concludes that the Veteran's credible testimony and the other evidence of record establish that these headaches are migraine-type in their presentation.  The Veteran has service-connected dysthymia, and his behavioral symptoms have been associated with his mental health disablement.  The migraines themselves consist of a distinctly identifiable neurological diagnosis that is the subject of its own rating criteria.  Accordingly, under both pre and post-revision criteria for residuals of brain injury, a rating should occur under Code 8100.  See 38 C.F.R. § 4.124a, DC 8045 (2008); 38 C.F.R. § 4.124a, DCs 8045, 8100 (2011).  

In this regard, the Board notes that while the February 2011 examiner did not categorize the Veteran's weekly headaches as prostrating in nature, that there is evidence of record showing that the headaches are severe and have at least some interference with the Veteran's functioning.  The Veteran's journal of his head pain show several episodes where pain is 8 to 10 on a scale of 10 in intensity, and there have been approximately two weeks of work missed per year specifically as due to the headaches.  The Veteran testified that his headaches make him, at most, miss several days of work a month, and the documented notes from the Veteran's physician show that the headaches are severe and persistent when a work absence has been required.  Thus, based on this evidence, it is reasonable to conclude that some of the Veteran's headaches are of a prostrating nature at least once a month, and that they regularly occur throughout the year.  Such manifestations satisfy the regulatory criteria for a 30 percent evaluation.  See 38 C.F.R. § 4.124a, DC 8100.  

Regarding entitlement to a rating greater than 30 percent, the Board must conclude that the regulatory requirements have not been met.  Specifically, entitlement to the next highest (and maximum) schedular rating of 50 percent requires very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  Id.  Even though the Veteran gets headaches multiple times throughout the week, he is able to maintain his employment at a satisfactory level.  While he must take approximately two weeks of sick leave per year, this has not halted his employment nor hampered his ability to earn a living.  Moreover, while his headaches are sometimes quite severe, his own credible reports of the severity of the attacks indicate that the pain is not consistently prostrating or prolonged.  

Given this, the Board will assign a 30 percent rating for the Veteran's posttraumatic migraine headache disability.  In so doing, the Board has considered the possibility of a remand for a referral to VA's Director of Compensation for consideration of an extraschedular rating.  Such a referral is unwarranted in this case, as the Veteran's disability picture, while involving some interference in job performance, is not so unique as to be outside of what is contemplated by the rating criteria.   See Thun v. Peake, 22 Vet. App. 111 (2008).  Indeed, the level of severity and frequency of attacks, which do not force the experience of severe economic adaptability, are fully considered in the assignment of a schedular 30 percent rating.   

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent. 38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 30 percent disability rating for posttraumatic headaches (migraine) as residual of a head injury is granted, subject to the statutes and regulations applicable to the payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


